     Tom McAvity, 034403
 1   Phoenix Fresh Start Bankruptcy
     4602 E Thomas Rd, Ste S-9
 2   Phoenix, AZ 85018
     Phone: 602-598-5075
 3   Fax: 866-241-4176
     Email: tom@phxfreshstart.com
 4
                               UNITED STATES BANKRUPTCY COURT
 5                                   DISTRICT OF ARIZONA
 6                                                    )   Chapter: 13 Proceeding
     In re:                                           )
 7                                                    )   Case No. 2:21-bk-04019-MCW
     JEFFERY D CARLSON                                )
 8                                                    )   NOTICE OF CONVERSION
     Debtor                                           )   FROM CHAPTER 13 TO CHAPTER 7
 9                                                    )
                                                      )
10                                                    )
11
              COME NOW the Debtor, by and through undersigned counsel, and hereby gives notice
12
     to the Court and the Chapter 13 Trustee assigned to this case of the conversion of this case to a
13   case under Chapter 7 of the Bankruptcy Code (Title 11 of the United States Code).
14            Debtor is unable to maintain their Plan payments and remain in the Chapter 13 Plan.
              In support of the conversion of this case and in accordance with Section 1307(a), the
15
     Debtor avers that this case has not been previously converted under Sections 706, 1112, 1208,
16
     and that the Debtors has an absolute right to convert this case to a Chapter 7 of the Bankruptcy
17   Code.
18            Dated: June 14, 2021

19
                                                           Respectfully submitted:
20
                                                           /s/ Tom McAvity      ______
21                                                         Tom McAvity, 034403
                                                           Phoenix Fresh Start Bankruptcy
22
                                                           4602 E Thomas Rd, Ste S-9
23                                                         Phoenix, AZ 85018

24

25




     Case 2:21-bk-04019-MCW          Doc 14 Filed 06/14/21 Entered 06/14/21 13:07:37                  Desc
                                     Main Document    Page 1 of 2
 1
     Copy of the foregoing electronically mailed on June 14, 2021 to:
 2

 3   Trustee

 4   Edward J. Maney
     Chapter 13 Trustee
 5   101 North First Avenue, Ste 1775
     Phoenix, AZ 85003
 6
     US Trustee
 7
     Office of the U.S. Trustee
 8   230 North First Avenue
     Suite 204
 9
     Phoenix, AZ 85003
10

11   Debtor

12   JEFFERY D CARLSON
     7007 E. Gold Dust Avenue Apt. 1107
13   Paradise Valley, AZ 85253

14

15

16

17

18

19

20

21

22

23

24

25




     Case 2:21-bk-04019-MCW             Doc 14 Filed 06/14/21 Entered 06/14/21 13:07:37   Desc
                                        Main Document    Page 2 of 2
